DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Cassell at (801) 533-9800 on January 4, 2020.

The application has been amended as follows: 

Claim 21, line 1, replace “A prosthetic” with “A prosthetic system, comprising a prosthetic”.
Claim 21, line 3, insert “and” between “the liner body;” and “a sealing system”.
Claim 21, line 12, insert “from a connection point with an inner wall of the wall segment” between “directed distally” and “toward the liner body”.
Claim 21, line 13, replace “an inner wall” with “the inner wall”.
Claim 21, line 16, replace “a connection point” with “the connection point”.
Claim 21, line 19, replace “a distal direction” with “the distal direction”.
Claim 22, line 1, replace “The prosthetic liner” with 
Claim 23, line 1, replace “The prosthetic liner” with “The prosthetic system”.
Claim 24, line 1, replace “The prosthetic liner” with “The prosthetic system”.
Claim 25, line 1, replace “The prosthetic liner” with “The prosthetic system”.
Claim 26, line 1, replace “The prosthetic liner” with “The prosthetic system”.
Claim 26, line 2, replace “a prosthetic socket” with “the prosthetic socket”.
Claim 26, line 3, replace “a seal” with “the seal”.
Claim 26, line 4, replace “of socket” with “of the prosthetic socket”.
Claim 26, line 5, delete “the distal seal of” from between “flexibility of” and “the first seal”.
Claim 27, line 1, replace “The prosthetic liner” with “The prosthetic system”.
Claim 28, line 1, replace “The prosthetic liner” with “The prosthetic system”.
Claim 29, line 1, replace “The prosthetic liner” with “The prosthetic system”.
Claim 30, line 1, replace “The prosthetic liner” with “The prosthetic system”.
Claim 30, line 2, insert “and” between “the neck” and “relative to”.
Claim 31 is cancelled.
Claim 32, line 1, replace “The prosthetic liner” with “The prosthetic system”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on only Monday and Thursday from 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCIA L WATKINS/Primary Examiner, Art Unit 3774